Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASOSN FOR ALLOWANCE
Allowable Subject Matter
Claims 1-5, 8 and 7 are allowed, renumbered to claims 1-7, respectively.

The following is an examiner’s statement of reasons for allowance: 

Carmack et al. (US 10,466,700 B1) discloses a method and system for determining whether GPS data received by a device at a vehicle has been spoofed, wherein characteristics of received GPS signal such as signal strength is compared with expected signal strength at specific location along route of the vehicle.

Levien et al. (US 2015/0203213 A1) discloses a method and system for an unoccupied flying vehicle (UFV) location conformance (Abstract), wherein the UFV may switch between a first satellite-based location determination system (e.g., GPS) and a second satellite-based location determination system (e.g., GLONASS) based at least partly on at least one reliability factor (e.g., an indication of accuracy--such as a timing level, an indicator of precision--such as number of visible satellites, evidence of manipulation or replacement of SPS signals or values thereof--such as spoofing, an indicia of inherent security of the satellite-based location determination system itself--such as encryption of the signals or values thereof, an observed level of interference for a given frequency or frequency band, a discovered discontinuity in a path of travel, a detectable discrepancy between an apparent travel path--as represented by a number of SPS coordinates over time--and one or more flight-related values--such as those produced by an inertial measurement unit (IMU), a degree of matching an expected location value derived from data--such as its location, range, or bearing--that is received from another UFV, or a combination thereof, etc.) (paragraph 108).

Joosten et al. discloses a method and system for estimating a position of a mobile device is disclosed. In particular, a method and system in which the position of a mobile device is determined using measurements of received Global Navigation Satellite System, GNSS, satellite signals is disclosed. The present invention therefore proposes to qualify a received satellite signal based on whether a signal propagation characteristic of this signal falls within an expected range of this characteristic. The expected range is determined using information about the satellite that sent the signal. The position of the mobile device is computed based on the validated satellite signals.

Prior arts of record disclose vehicular devices for determining and/or verifying whether received GPS signal is valid.

Regarding claim 1, prior arts of record fail to disclose “determining a value of a first primary plausibility parameter (VPPP) relative to a course followed by the vehicle”, “determining a value of a second primary plausibility parameter (VSPP) relative to a geographical position of the vehicle”, and “wherein, if the value of the first primary plausibility parameter (VPPP1) and the value of the second primary plausibility parameter (VSPP1) are identical, the method comprises controlling the storing of the data characterizing a piece of content of the signal on a data storage medium arranged in the vehicle so that they the data can be used by a driving assistance system of the vehicle to provide a driver assistance functionality, -F otherwise, if the value of the first primary plausibility parameter (VPPP) and the value of the second primary plausibility parameter (VSPP) are different, establishing that the signal should be ignored”, in combination with other claimed limitations.

Dependent claims 2-5, 7 and 8 are allowable based on their dependency on independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

EP 2769184 B1 discloses a method for checking the plausibility of sensor signals and a method and a device for outputting a trigger signal with a first sensor element detecting at least one first physical variable and using it as the first sensor signal outputs, and wherein a second sensor element detects a second physical variable correlated to the first physical variable and outputs it as a second sensor signal. According to the invention, at least the first sensor element has at least one first reliability range with an upper limit and/or a lower limit, which is related to the second physical variable detected by the second sensor element, with a detected current value of the first physical variable is recognized as plausible if a second sensor element detected current value of the second physical variable within the corresponding first reliability range of the first sensor element (Abstract).

	CN 1405530 A discloses a vehicle location device by getting vehicle location information in low cost and a method for determining the present position of the moving vehicle. The vehicle location device uses vehicle velocity sensor units at both sides of a vehicle to test the velocity of wheels to compute the variance of vehicle moving directions to resolve the problems of not working ordinarily by GPS when the vehicle enters into a tunnel, moves under elevated line or downtown full of building not needing inertia navigation unit. The invented method can eliminate idle data resulted by blocking of GPS signals or under interference, eliminate the accumulated errors of calculation results by estimating locations according to velocity and effective vehicle location information (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/Primary Examiner, Art Unit 2645